Exhibit 10.5

 

SYNTHETIC BLOOD INTERNATIONAL, INC.

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT is made this xx day of Month, 200x by and
between Synthetic Blood International, Inc, a corporation formed under the laws
of the State of New Jersey (the “Company”), and xxxxxxxxxxxxxx, a citizen and
resident of the State of California (the “Optionee”).

 

WITNESSETH:

 

WHEREAS, the Optionee is a valued executive, key employee or advisor of the
Company, and

 

WHEREAS, the Company considers it desirable and in its best interest, that the
Optionee be provided an inducement to acquire an ownership interest in the
Company and an additional incentive to advance the interest of the Company
through grant of an option to purchase shares of the $0.01 par value common
stock of the Company pursuant to the provisions of the Equity Compensation Plan
(the “Plan”).

 

NOW THEREFORE, in consideration of the premises contained herein and in the
Plan, it is agreed as follows:

 

(1) Grant of Option. Subject to the terms and conditions contained herein and in
the Plan, the Company hereby grants the Optionee the right, privilege and option
(the “Option”) to purchase xxxxxx Thousand (xx,000) shares of the $0.01 par
value common stock of the Company at a price of xx cents ($0.xx) per share, the
Fair Market Value of each share as determined in accordance with the Plan. The
Option granted herein is intended to be and shall be treated as an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended.

 

(2) Term and Vesting of Option. The term of the Option shall be for a period of
ten (10) years (the “Term”) from the date of this Agreement and, subject to the
terms and provisions hereof, the Option shall be fully vested and may be
exercised in whole or in part with respect to all or any portion of the shares
to which it related.

 

(3) Method of Exercise The Option shall be exercised by the transmittal of
written notice thereof to the Company at its principal place of business. The
notice shall include the Optionee’s designation of the number of shares to be
purchased and Optionee’s check in payment of the purchase price. Upon receipt of
such notice and negotiation of said check, the Company shall deliver to the
Optionee a certificate representing the shares purchased, provided that if any
law or regulation requires the Company to take any action with respect to the
shares specified in such notice before the issuance thereof, the date of
delivery of the shares shall be extended for the necessary period.



--------------------------------------------------------------------------------

(4) Termination of Option. Except as otherwise provided herein, the Option shall
terminate:

 

(a) upon the expiration of ten (10) years from the date of this Agreement, or,
if sooner,

 

(b) three (3) months after Termination of Employment, unless employment is
terminated as a result of death or disability, in which case the right of the
Optionee or his representative to purchase shares of the Company common stock
hereunder shall expire as of the first anniversary following such termination.

 

(5) Rights Prior to Exercise of Option. The Optionee shall have no rights as a
stockholder with respect to the shares of stock subject to the Option until the
exercise of his rights hereunder and the issuance and delivery to Optionee of a
certificate or certificates evidencing such shares.

 

(6) Applicable Laws. The validity, construction, interpretation and
enforceability of this Agreement and the capacity of the parties shall be
determined and governed by the laws of the State of California.

 

(7) Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions, and any partially unenforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.

 

(8) Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Optionee shall not operate or be construed as a waiver of any
subsequent breach by Optionee.

 

(9) Binding Effect. The provisions of this Agreement shall be binding upon the
parties hereto, their successors and assigns, including, without limitation, the
estate of the Optionee and the executors, administrators or trustees of such
estate and any receiver, trustee in bankruptcy or representative of the
creditors of the Optionee.

 

THIS INCENTIVE STOCK OPTION AGREEMENT is hereby confirmed and executed as of
this xx day of xxxxxxxx, 200x.

 

SYNTHETIC BLOOD INTERNATIONAL, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Robert Nicora

   

President/CEO

 

2